DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 16, 17, 21-28 and 38-47 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive. The applicant argues that it would not have been obvious to combine the teachings of the prior art. In particular, applicant argues that Hansson is about inks applied to a small article by a printer and would not be compatible with concrete surfaces or outside coating. First the Examiner notes that Hansson teaches that their coatings need not be only applied by a printer, but rather can be applied by roller, curtain or generic spray coating (see abstract) and would be expected to be applicable to concrete surfaces. Furthermore, concrete surfaces can be provided as panels, such as concrete board, which would be applicable for the potentially smaller-scale coating applications disclosed by Hansson. 
The applicant argues that Hansson’s particles are not sand. However, as noted below, the recitation of the term “sand” is indefinite. Further, applicant argues that the densities taught by Hansson would not be applicable to concrete surfaces. However, Hansson does not teach that the higher density coatings cannot be applied depending on the substrate. Additionally, the applicant has not provided evidence as to why lower densities of particle coatings would not be applicable 
	Finally, applicant also argues that Hansson does not teach rod-shaped filler. However, new prior art has been provided to teach this new feature (see newly added rejection below). 

Claim Objections
1.	Claim 38 is objected to because of the following informalities:  
    PNG
    media_image1.png
    45
    203
    media_image1.png
    Greyscale
should be “further layer(s); and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 24, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 41 recites the coating is applied outside. The term “outside” is indefinite as it is unclear as to what frame of reference “outside” is referring to. For example, does “outside” mean outside of a curing chamber, outside of an oven, outside of a house or outside of a building? Therefore, the claim is indefinite. For examination purposes, if a coating is applied on-site it will be considered “outside” for examination purposes.
Claim 43 recites that the granular material is sand. However, the term “sand” is indefinite. Sand is defined according to grain size but can have various compositions, depending on where the “sand” is collected from. Therefore, it is impossible to determine what composition or type of sand is intended to be encompassed by the generic claim term “sand”.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

3.	Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 depends from a cancelled claim. Therefore, it fails to further limit the subject matter of a claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
4.	Claims 16, 17, 21-23, 26-28, 38-41, 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hansson et al. (U.S. PGPUB No. 2003/0207083) in view of Tian et al. (U.S. PGPUB No. 2010/0276059) and Anzai et al. (U.S. PGPUB No. 2014/0004369).

I.	Regarding claims 16, 17, 21, 26-28, 38-41 and 46, Hansson teaches a process for preparing a decorative element (abstract) for a floor or wall element (claim 28) with a wear layer (abstract) comprising: applying a first layer of a liquid UV-curable primer coating composition to a surface of a substrate that may already contain a primer coating (0058-0059 and claim 5); curing the first layer by UV radiation (0059); applying and curing additional liquid UV-curable layers onto the cured first layer (0059-0060); applying a single layer of granular material having an average particle size of 70 microns to the first layer prior to complete curing thereof (0059); and applying and curing a final layer of a liquid UV-curable coating composition on top of the cured first and additional layers (0060). Further, Hansson teaches application of the granular material to the last of the further layers (0059). Hansson teaches generic UV-curable acrylic coating compositions (Example 1, 0058-0060), but fails to teach the compositions including the specific components as claimed and the process performed on-site/outside. Hansson additionally fails to teach the surface of the substrate being concrete.

	Second, Hansson teaches forming a decorative laminate (abstract) on substrates, such as wall panels, floors, floor skirtings and work tops (0002), but fails to teach the panels are concrete. However, Anzai teaches forming decorative laminates (abstract) on interior and exterior building materials (0040), such as concrete board (0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a concrete board surface for Hansson’s generic floor/wall panels. One would have been motivated to make this modification as one could have substituted a concrete panel for Hansson’s panels with a reasonable expectation of success (given that Hansson and Anzai are 

II.	Regarding claims 22 and 23, Hansson in view of Tian and Anzai teach all the limitations of claim 16, including the coating compositions comprising an effective amount of pigment (see Tian at 0016), but fail to teach the amount of pigment in each coating composition. However, the amount of pigment is a result-effective variable as altering the amount of pigment will alter the aesthetic appearance of the final cured coatings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

III. 	Regarding claim 44, Hansson in view of Tian and Anzai teach all the limitations of claim 16, but fail to explicitly teach the granular material is used in an amount of 100-1000 g/m2. However, the amount of granular material applied is a result-effective variable that will alter the scratch resistance of the coating (see Hansson at 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

s 16, 22, 23, 25-28, 38-40, 42, 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cao et al. (U.S. PGPUB No. 2012/0148833) in view of Hansson.

I.	Regarding claims 16, 25-28, 38-40, 42 and 46, Cao teaches a process for providing a coating to concrete flooring (abstract) comprising: applying a first layer of a liquid UV-curable primer to a surface of the concrete (0105-0109); curing the layer by irradiation with UV light (0105-0109); and applying a final UV finisher coating composition on top of the first layer and curing the final layer with UV radiation (0105-0109). Cao teaches the coating compositions comprising: a UV curable acrylate resin in an amount of 54.5% (Table 1, page 12); a filler in an amount of 20% (Table 1, page 12); a photoinitiator in an amount of 3% (Table 1, page 12); and no solvent (Table 1, page 12). Cao additionally teaches all the layers applied to a thickness of 5 mil (127 microns, see 0109). Finally, Cao teaches that further layers of the UV curable liquid composition may be applied and cured after the primer layer (0105). Cao fails to teach a step of applying a granular material having a particle size as claimed to the primer layer prior to curing thereof.
However, Hansson teaches a process for preparing a decorative element (abstract) for a floor or wall element (claim 28) with a wear layer (abstract) comprising: applying a first layer of a liquid UV-curable primer coating composition to a wood substrate (0059 and claim 5); curing the first layer by UV radiation (0059); applying additional liquid UV-curable layers onto the cured first layer (0059-0060); applying granular material in a single layer having an average particle size of 70 microns to the first layer prior to complete curing thereof (0059); and applying a final layer of a liquid UV-curable coating composition on top of the cured first and additional 
	
II.	Regarding claims 22 and 23, Cao in view of Hansson teach all the limitations of claim 16, including the coating compositions potentially comprising an amount of pigment (see Cao at 0100). Cao in view of Hansson fail to teach the exact range for the amount of pigment in the primer and finisher coating composition. However, Cao in view of Hansson teach that the pigment should be present in the coating compositions in an amount overlapping the claimed ranges (Cao at 0100). Furthermore, overlapping ranges are prima facie evidence of obviousness. Therefore, Cao in view of Hansson make obvious claims 22 and 23. 

III.	Regarding claim 44, Cao in view of Hansson teach all the limitations of claim 16, but fail to explicitly teach the granular material is used in an amount of 100-1000 g/m2. However, the amount of granular material applied is a result-effective variable that will alter the scratch resistance of the coating (see Hansson at 0018). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the In re Boesch, 205 USPQ 215 (CCPA 1980). 

6.	Claims 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansson in view of Tian and Anzai as applied to claim 16 above, and further in view of Sato et al. (U.S. PGPUB No. 2007/0252293).

	Regarding claim 47, Hansson in view of Tian and Anzai teach all the limitations of claim 16, including the inclusion of a flatting agent (see above), but fail to teach that the flatting agent is rod-shaped having a length-to-diameter of at least 1.5. However, Sato teaches that rod-shaped (which would be inherently expected to have an aspect ratio of at least 1.5 as claimed, see 1178) silica can be used as a matting agent (which is essentially the same as a flatting agent, see 1178) or alternatively, spherical, acicular or layered shapes can be used (1178). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a rod-shaped (with an aspect ratio of at least 1.5) silica for Hansson in view of Tian and Anzai’s silica flatting agent with a reasonable expectation of success (note that Sato makes clear that different shaped silica particles can all be employed as flatting agents, 1178), and the predictable result of providing a rod-shaped filler containing coating composition.
 
Conclusion
	Claims 16, 17, 21-28 and 38-47 are pending.
	Claims 16, 17, 21-28 and 38-47 are rejected.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ROBERT S WALTERS JR/
January 10, 2022Primary Examiner, Art Unit 1759